Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1, 4, 9, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon [0088] and [0089]. Applicant has tested specific microsphere recipes, and knows (and claims) the specific properties of the ceramic that is being used, but has failed to disclose what the actual composition of the ceramic is. By showing test data with respect to “Ceramic A” and “Ceramic B” applicant is demonstrating concealment of the contemplated best modes of the actual invention—that is specific materials used and analyzed but not explained in the filing.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. As noted in the AFCP 2.0 response, the arguments dated 8/11/2021 alleges without evidence of the incorrectness of the best mode rejection. Applicant notes “Claims 1, 4, 9, 16-18 are rejected…because the best mode…has not been disclosed. The specification is amended to overcome this rejection.” No particular nature of the specification is explained to obviate the rejection on best mode grounds, the compounds discussed in the rejection under 112(a) for 
The 112(a) written description rejection previously maintained is being withdrawn, in part because of [0053-0054] as well as the context of the application. The disclosure of the crush strength necessary for the ‘invention’ as now set forth reasonably demonstrates appropriate constraint to the scope of the claim to those embodiments disclosed—as having particular (also disclosed) ranges of D90-50-10 diameters, as well as particular classes of material properties (e.g. crush strength). 
Applicant’s remarks to the obviousness of the combination of references previously cited is not persuasive. Applicant alleges that the “generic” disclosure of Jenkines would not render obvious the claimed subject matter (Ap. Rem. P. 6). This is not persuasive. The presence in the art of the claimed materials and a reason for their combination is sufficient to render obvious the claims at issue. 
Further, applicant alleges “Jenkines does not contemplate these advantages…” (Ap. Rem. P 7). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, despite the fact that applicant alleges a different advantage than the prior art teachings (suggesting the use of ceramic materials to reduce density rather than applicant’s desire of improved cut resistance) is not sufficient to overcome the fact that the combination of thermoplastic with the specific ceramics contemplated by the inventor would have been known and suggested to those of ordinary skill. 
Similarly, the adjustment of the particle size in the combination was not to achieve applicant’s desired cut resistance—that is a byproduct of adjusting the particle distribution to known amounts, since the general parameters were known and sufficient to achieve a nice flowable resultant plastic for handling during manufacture while also reducing density (and also therefore weight of the finished product). Despite the allegation that the art does not teach the applicant’s reason for adding the ceramic—the art teaches the use of the same ceramic and the same general D-90-50-10 particle distribution, such that the use thereof is should be available to those of ordinary skill, based on the known public teachings at the time of the filing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1, 4, 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkines (US 2005/0282001), Sandor (EP 0 861 339), Reich (US 5,993,972), Official Notice, and “3M Microspheres…(2007)” and further in view of Fischer (US 6,083,489).

	
Jenkines discloses a cut resistant thermoplastic (this is a statement of intended use, since the materials are disclosed in the claimed proportion, they are cut-resistant to the same degree as the claim permits) comprising a “polyether based thermoplastic polyurethane” (Abstract “polyurethane article”; [0045]: “preferably selected from the group consisting of: an aminated polyether diol.”)
Jenkines does explicitly discuss that the weight percent of the thermoplastic is 60-85 percent; at [0048] the weight percent is given as anything from 10 to 80 percent ‘filler’ (meaning the microspheres and other additives). If the composition is between 10 and 80 percent filler, then it is explicitly disclosed as 90%- 20% by weight thermoplastic polyether based polyurethane. 
 	 
	The inclusion of microspheres is known to adjust the density of the composition without substantially changing the viscosity. ([0058]: “0058] In addition to the specific surface area of the filler, the filler advantageously has a wide particle size distribution aiding in the incorporation of high levels of filler without an excessive viscosity increase.”; See also [0004] which shows the reasons to add a filler, such as known microspheres, to any polyurethane “Solid fillers have been added to polyurethanes from almost the beginning 
of the production of polyurethanes.  The fillers have been added, for example, 
to color, reinforce, decrease the flammability, change the density, and lower 
cost per unit volume of the polyurethane.  … glass fibers and fibrous glass mats have been used to reinforce polyurethane elastomers ….”).
	


Jenkines discloses that there is a known relationship between the D10, D50 and D90 particle sizes for embedded ceramic microspheres, which makes the composition useful. Jenkines at [0058] discusses that “0058] In addition to the specific surface area of the filler, the filler advantageously has a wide particle size distribution aiding in the incorporation of high levels of filler without an excessive viscosity increase.  Generally the filler particles have distribution in which the d90 particle size is at least 2 times larger than the median (d50) particle size.  The d90 particle size is the size that is larger than 90% of the particles in the filler.  Preferably, the d90 particle size is at least about 2.25 and more preferably at least about 2.5 times larger than the median particle size (d50) by volume.  It is also preferred that the d10 particle size is at least 2 times smaller than the median particle size of the filler.  More preferably, the d10 is 3 times smaller and most preferably 4 times smaller than the median particle size by volume.”
	Jenkines also discloses specific examples of microsphere ceramic size median as “ at least 1 micrometer” or “about 10 micrometers” or “at most about 30 micrometers” or “at most about 50 micrometers” as set forth in [0059]. 
	That is, Jenkines specifically discloses using a filler of ceramic (“glass” or any of the other disclosed ceramic fillers, inter alia, “hollow ceramic microspheres” or “solid glass spheres” (Table 2))  with a D50 selectable at 1 micrometer or about 10 micrometers or at most about 30 micrometers or at most about 50 micrometers (among other additional sizes). Jenkines also specifically indicates that a broad or wide size distribution is desirable. 
	The disclosed D50 of “about 10 micrometers” ([0059]) is exactly the same as applicant’s claimed D50 value of 8-12 micrometers. 
	Taking this starting point, and adhering to the ‘rule’ proffered in Jenkines, that D90 should be at least 2 times larger than the d50, this would result in a D90 of 20 micrometers. Jenkines elaborates to say that it is more preferably 2.5 times greater. While Applicant claims a specific range of 24-30 micrometers, the disclosure of Jenkines strongly hints that the 2 times larger is a minimum of the d90 relative to the d50 particle size, and it would be preferable to selec 2.5 times greater (thus corresponding to a 25 micrometer size, the same as applicant’s claimed size). Coupled with the fact that Jenkines actually suggests that the d50 can range from 1-120 micrometers, it is believed that the differences between the disclosure and the claimed range are non-obvious. 
	Similarly, Jenkines [0058] indicates that the D10 size should be 2-4 times smaller than the claimed d50 size; which would correspond to a size of 5 micrometers to 2.5 micrometers (if D50 = 10micrometers).
	 However, because Jenkines also discloses using a D50 = 1 micrometer, the correspondingly disclosed D10 would be 0.5 to 0.25 micrometers. Similarly D50 of  30, 50, 90, 100 and 120 are specifically enumerated ([0059]). These would correspond to a d10 of 7.5, 12.5, 22.5, 25 and 30 micrometers up to 15, 25, 45, 50 and 60 micrometers.
	Since the range of d10 is disclosed from 0.25 to 2.5 to 29 to…60 micrometers; all with suitable results as a polyurethane composition with embedded microspheres used to make a suitable carpet backing, then the whole range of D10 particulates should be equally obvious and available to those of ordinary skill. 
	While the 2.5 micrometer size is larger than applicant’s claimed “1” micrometer size, at a selected D50 of 10, the fact that the prior art specifically suggests D50 particle sizes from 1 – 120 micrometers, and the D10 size is discussed as being selectable from 0.25 to 2.5 to 29 to…60 micrometers, and the ratios are discussed as 2-4 times different between the D10 and D50 cutoffs indicates that the change from 2.5 micrometer D10 to 1 micrometer D10 would have been obvious to those of ordinary skill. The facts above, taken together, clearly shows that those of ordinary skill experiment routinely with a wide range of powder average diameters when making compositions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the proportions between D10, D50 and D90, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In the context of the disclosure, it is understood that it is desired and useful to have a “wide” distribution of particle sizes, and the disclosure suggests that there are wide workable ranges for each of the D10, D50, and D90 sizes, specifically suggesting 2, or 2-2.5 or 2-4 times as a multiplier between the D values. Within that context the selection of the claimed values are not meaningfully or patentably different than the disclosed values. 

	 Jenkines does not disclose the ‘tensile strength’ of the polyurethane used is between 2000 and 80,000 psi, because of course those of ordinary skill know the range of tensile strengths expected and desirable in polyurethanes. 

Reich (US 5,993,972) discloses a polyether polyurethane having a tensile strength of  “2000 to about 4500 pounds/square inch, wet tensile strengths from about 800 psi to about 3000 psi,” (Column 10 line 36+). 

It would have been obvious for the polyether polyurethane disclosed in Jenkines to have a tensile strength of 2000-4500 psi (or to be selected from the known polyurethanes), since that is a known tensile strength for known polyether polyurethane according to Reich. Such a tensile strength will provide the benefit of not breaking at loads below that amount of load; and therefore being useful in the carpet backing of Jenkines. 

	Jenkines does not disclose the properties of the ceramic microspheres as being between 2 to 8 on the Mohrs hardness scale. 
	3M glass ceramic filler microspheres (See reference “3M Cermaic Microshperes”) are known to have a Mohrs hardness of 7. 
Jenkines does not disclose the use of specifically “alkali alumino silicate ceramic” as the filler component. 
Known, in the art of embedded microspheres and their materials—“alkali alumino silicate ceramic” is disclosed by Fischer col 24 lines 10-25, inter alia, to be the equivalent to “silicon dioxide” and “aluminum oxide” as they are all known ceramic compounds used to reduce the density of a plastic they are being mixed with.  Examiner takes official notice that “alkali alumino silicate ceramic” has a crush strength of above 4200kg/cm2 and that this is a material property of that material. 
	It would have been obvious to select a ceramic, such as that known as “3M Microspheres”, or the filler as disclosed in Sandor since it was a known filler material of sufficient crush strength (see below), used to embed in plastics and adjust the density thereof, and therefore reduce the cost of the thermoplastic composition (See discussion at [0004] of Jenkines, and p. 6 of “3M…”) or as an additive to increase the cut-resistance (Sandor). 
	While the specific crush strength of the 3M or the Jenkines ceramic is not given, it is believed that either it is common to select a ceramic with this crush strength, or else, as shown above, applicant has not disclosed the best mode of the invention, since no material having the claimed properties has been reasonably disclosed. Sandor discloses using “silicon dioxide” or “aluminum oxide” which are known “fillers” for thermoplastic compositions, as seen in Sandor, and are known to have a crush strength of greater than 4200kg/cm2. 
	Similarly, the equivalent known material “alkali alumino silicate ceramic” was known to those of ordinary skill, evidenced by Fischer above. It would have been obvious to select a ceramic, such as that known as “alkali alumino silicate ceramic” since it was a known filler material of sufficient crush strength (see official notice above), used to embed in plastics and adjust the density thereof (Fischer, supra), and therefore reduce the cost of the thermoplastic composition (See discussion at [0004] of Jenkines, and p. 6 of “3M…”) or as an additive to increase the cut-resistance (See Sandor). 
	While the specific crush strength of the Fischer “alkali alumino silicate ceramic” is not given, it has the material property of having a crush strength as claimed. Sandor discloses using “silicon dioxide” or “aluminum oxide” which are known “fillers” for thermoplastic compositions, as seen in Sandor, and are known to have a crush strength of greater than 4200kg/cm2. 

	It would have been obvious to one of ordinary skill in the art to select any appropriate filler for the replacement of thermoplastic volume with appropriate filler, as taught in Jenkines or Sandor, with the specific known filler materials of “alkali alumino silicate ceramic” taught by Fischer, since they are known to provide additional strength or durability relative to other known filler materials (and they provide density reduction, as discussed in the art noted above). The selection of the type of filler is the routine selection of an appropriate material, and since Sandor convincingly shows that the use of silicon dioxide or aluminum dioxide will increase the toughness of a thermoplastic it would have been obvious to use that type of material (ceramic—such as the noted equivalent “alkali alumino silicate ceramic”) instead of the disclosed generic ceramics of Jenkines. Examiner previously took official notice that silicon dioxide or aluminum dioxide have a crush strength of greater than 4200kg/cm2, and since that was not traversed by applicant, it is now considered to be admitted on the record. 

It has been held that the combination of elements known in the prior art to be used in accordance with their known functions is unpatentable as a matter of law absent a showing that the combination has results which are unexpectedly advantageous over the prior art. Please see Sakraida v. Ag Pro, Inc. U.S. Supreme Court No. 75-110 425 US 273, 189 USPQ 449 (1976), Which states “patent[s] for combination that only unites old elements with no change in their respective functions withdraws what is already known into field of its monopoly and diminishes resources available to skillful men” and [a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent”; also see  Anderson’s Black Rock, Inc. v. Pavement Salvage Co., Inc. U.S. Supreme Court 396 US 57, 163 USPQ 673 (1969) which states “while the combination of old elements performed a useful function, it added nothing to the nature and quality of the radiant-heat burner already patented”. Similarly here, the use of a known polyurethane with any known filler material, such as ceramic microspheres, is known in the art to produce a lower cost polyurethane than pure polyurethane. 
 The Supreme Court in KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) affirmed both Sakraida and Anderson’s requirement that to be patentable a combination needed to provide some synergistic effect. See Slip op. at 13 lines 3-19. Using known elements for their known functions is as a matter of law not patentable, since it removes resources available to skillful men, contrary to U.S. Const., Art. I §8, cl.8. which provides patent monopolies to promote the progress of useful arts. See Slip op. KSR at 24 lines 5-7.
Each of the elements  “polyurethane” and  “ceramic microspheres” with D10, D50, and D90 values of  1, 10 and 25 are known as seen in the cited prior art (above), and the selection of appropriate material (“alkali alumino silicate ceramic”; see Fischer); their combination is unpatentable absent a showing that one of ordinary skill would be unable to effect their combination, or their combination provides unexpectedly good results (more than a duplicated effect). 
The range for the amount of filler and the amount of polyurethane are both shown in the above discussion. To the extent the disclosure of Jenkines is ambiguous, the modification of the range in the context thereof is considered prima facie obvious, since the difference is absolutely and relatively minor. A person of ordinary skill in the art reading Jenkines and the secondary references provided would clearly see that nothing in the present application is inventive—rather it is the selection of old known materials which can be used together to reduce the cost of the polyurethane composition, or change its overall density. 
The result of adding ceramic microspheres to achieve the above discussed benefits of density reduction or cost reduction will be a composition that is at least 15% better cut resistant gradient. Because the only change of the materials from those claimed is the inclusion of the ceramic, the addition of the ceramic as claimed demonstrates the prima facie ability to increase the cut resistance gradient. 
Examiner previously took official notice of the fact that the thermoplastic properties of tensile strength, flexural modulus and molecular weight as in the compositions claimed in claims 7-18 previously submitted were known to be used as plastics. As applicant did not traverse this official notice in the remarks of 4/27/2021 this is considered to be admitted on the record. Applicant has not traversed the Official notice previously presented that the properties of molecular weight and tensile strength and flexural modulus as claimed were known in the art to be within the known properties of polyurethane, and by declining to traverse, that Official notice is now considered to be admitted on the record by applicant, and may be considered evidence in the continued prosecution of this application. See MPEP 2144.03 (C).
Regarding claim 4, the ceramic/glass microspheres disclosed above in Jenkines are discussed as having a g/cm3 of 2-4; preferably 2.2-3.5 or about 3. (See [0054]). 
Regarding claim 9, 16-18, With respect to the selection of various properties, such as tensile strength, molecular weight, and flexural modulus, these parameters are known to be selected according to the design considerations. In the same field of invention it would have been obvious to one skilled in the art at the time of the invention to modify Jenkines/Sandor by choosing a variety of different polyether polyurethane plastics, known in the art, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since the use of embedded ceramics to harden plastics against cutting is known, the designation of a specific plastic (otherwise known to exist) does nothing to enhance the patentability of a design.
Since the selection of the claimed thermoplastic and appropriate fillers was obvious, the increases of the drag force gradient (claim 17) and the specific gravity (claim 18) are prima facie obvious, since those properties flow automatically from the selection of obvious and old known materials, highlighted above, or else accepted as selectable according to the non-traversed official notice.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724